                                                                      Sheppard, Mullin, Richter & Hampton LLP
                                                                      30 Rockefeller Plaza
                                                                      New York, New York 10112-0015
                                                                      212.653.8700 main
                                                                      212.653.8701 fax
                                                                      www.sheppardmullin.com



                                                                     212.634.3095 direct
                                                                     dlbrown@sheppardmullin.com



January 27, 2020

 VIA ECF
 Honorable Judge Jesse Furman
 United States District Judge
 United States Courthouse
 40 Foley Square
 New York, NY 10007


       Re:   Boyce v. Weber and Little Bear, Inc., Case No. 19-cv-03825 (JMF) (SN)

Dear Judge Furman:

       This letter is respectfully submitted by Defendants Bruce Weber and Little Bear, Inc.
(“Defendants”) in connection with the summary judgment and Daubert deadlines.

       The current schedule provides that Daubert and summary judgment motions are due on
January 30.

        However, as a result of issues that arose when Defendants attempted to depose Plaintiff’s
expert witness in Los Angeles on January 13, 2020 that deposition has not yet been
completed. This resulted in letter motion practice and a hearing with Magistrate Judge Netburn
on January 24, 2020, wherein Magistrate Judge Netburn, among other things, gave Plaintiff until
January 31 to elect either to withdraw his expert or to have her re-deposed, with Plaintiffs bearing
fees and costs for the second deposition. The parties discussed that the deadline for Daubert
motions would have to be moved. Defendants also sought a short extension of the summary
judgment deadline in light of the delays, motion practice, and hearing caused by plaintiff in
connection with the deposition issues, in the event that the Court does not otherwise re-set the
summary judgment deadline to be the same time as the new Daubert deadline. Magistrate Judge
directed the parties to meet and confer and write to Your Honor with the parties’ positions.

        The parties have met conferred. Defendants request that the summary judgment deadline
be continued such that summary judgment motions are due the same day as Daubert motions given
the potential overlap in issues and apparently the Court’s practice. In the event that the Court is
not inclined to make to make both deadlines the same, Defendants alternatively request that the
summary judgment deadline be extended through February 12, 2020.
The Honorable Judge Jesse Furman
Page 2



       Plaintiff’s counsel advised that his position is that he does not object to an extension of the
summary judgment deadline to February 12, 2020, but does not agree to an extension of the
summary judgment deadline beyond that. Plaintiff agrees to an extension of the Daubert motion
deadline for both parties in accordance with the pending deposition date of Plaintiff’s expert.




                                                      s/Daniel L. Brown
                                                      Daniel L. Brown

                                       for SHEPPARD, MULLIN, RICHTER & HAMPTON LLP



  The deadline to file Daubert and summary judgment motions is EXTENDED to February
  12, 2020 The ler of ourt is dire ted to terminate E No              DE ED



                            anuary
